 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:18-cv-1834 KJM DB
12                       Plaintiff,
13           v.                                        ORDER
14    D&P PRODUCTS, INC. et al.,
15                       Defendants.
16

17          On December 4, 2018, plaintiff United States of America filed a motion for default

18   judgment. (ECF No. 16.) The motion is noticed for hearing before the undersigned on February

19   8, 2019, in accordance with Local Rule 302(c)(19) and 28 U.S.C. § 636(b)(1). Pursuant to Local

20   Rule 230(c) defendants were to file opposition or a statement of non-opposition to plaintiff’s

21   motion “not less than fourteen (14) days preceding the noticed . . . hearing date.” No defendant,

22   however, has filed a timely opposition or statement of non-opposition.

23          The failure of a party to comply with the Local Rules or any order of the court “may be

24   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

25   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

26   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

27   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

28   grounds for dismissal or any other sanction appropriate under the Local Rules. Id. And the court

                                                       1
 1   may construe the failure to timely file opposition as non-opposition to the motion. Local Rule

 2   230(c).

 3             It is not unusual for a defendant in default to fail to respond to a motion for default

 4   judgment. However, defendant Teri Brooks, proceeding pro se, filed an untimely answer on

 5   October 29, 2018. (ECF No. 15.) The Clerk of the Court entered default as to defendant Teri

 6   Brooks on October 12, 2018. (ECF No. 12.) And defendant Teri Brooks has not sought to set

 7   aside the entry of default.

 8             “A district court may set aside a clerk’s entry of default for ‘cause shown.’” Brady v.

 9   U.S., 211 F.3d 499, 503-04 (9th Cir. 2000) (quoting Fed. R. Civ. P. 77). Specifically, Rule 55 of

10   the Federal Rules of Civil Procedure states:

11                     For good cause shown the court may set aside an entry of default and,
                       if a judgment by default has been entered, may likewise set it aside
12                     in accordance with Rule 60(b).
13             “To succeed in the vacation of a default order under Rule 55(c), the defendant must show

14   (1) good cause for its default; (2) quick action to correct it; and (3) a meritorious defense to the

15   plaintiff’s complaint.” O’Brien v. R.J. O’Brien & Associates, Inc., 998 F.2d 1394, 1401 (7th Cir.

16   1993) (alteration and quotation omitted). Prejudice to the plaintiff is also a relevant

17   consideration. See Bricklayers and Allied Craftworkers Local 2, Albany, N.Y. Pension Fund v.

18   Moulton Masonry & Const., LLC, 779 F.3d 182, 186 (2nd Cir. 2015) (“These criteria are: (1) the

19   willfulness of default, (2) the existence of any meritorious defenses, and (3) prejudice to the non-

20   defaulting party.”).
21             In light of defendant’s pro se status, and in the interests of justice, the court will provide

22   defendant with a final opportunity to oppose plaintiff’s motion.

23             Accordingly, IT IS HEREBY ORDERED that:

24             1. The February 8, 2019 hearing of plaintiff’s motion (ECF No. 16) is continued to

25   Friday, March 15, 2019, at 10:00 a.m., at the United States District Court, 501 I Street,

26   Sacramento, California, in Courtroom No. 27, before the undersigned;
27             2. On or before March 1, 2019, defendant Teri Brooks shall file an opposition or

28   statement of non-opposition to plaintiff’s motion for default judgment;

                                                           2
 1           3. If defendant Teri Brooks files a timely opposition to plaintiff’s motion for default

 2   judgment, then on or before March 1, 2019, defendant Teri Brooks shall also file a motion

 3   seeking to set aside the entry of default; and

 4           4. Defendant Teri Brooks is cautioned that the failure to timely comply with this order

 5   may result in the recommendation that plaintiff’s motion for default judgment be granted.

 6   Dated: February 4, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB/orders/orders.civil/USvD&P1834.cont.hrg
22

23

24

25

26
27

28

                                                        3
